Citation Nr: 1035915	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
trauma, claimed as history of head trauma.

2.  Entitlement to an initial compensable disability rating for a 
service-connected left knee disability, including left knee 
ligament repair and arthritis (referred to herein simply as a 
"left knee disability"); from October 1, 2004 until February 
26, 2007.

3.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected left knee disability, from February 27, 
2007.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 until September 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated in December 2004, 
and sent to the Veteran in May 2005, from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The December 2004 rating decision denied service 
connection for a head injury and granted service connection and a 
noncompensable rating for the left knee disability.

The Board notes that the Veteran's left knee disability was 
subsequently granted a 10 percent disability rating from February 
27, 2007, by a March 2007 rating decision.  The Veteran has not 
withdrawn his claim and is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

A May 2007 rating decision continued the denial of service 
connection for a head trauma.  

The Board also notes that the January 2006 Notice of 
Disagreement, in reference to the December 2004 rating decision, 
which had been sent to the Veteran in May 2005, was specifically 
made only in regards to the left knee and head trauma claims.  
Although the Veteran referenced his claim for service connection 
for a left eye injury, in his June 2007 statement attached to his 
VA Form 9, no timely Notice of Disagreement was filed in regards 
to that claim.  As such, that claim is not currently before the 
Board.


The issue of service connection for residuals of a head trauma 
issue addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The Veteran contends that his left knee disability is more severe 
than the noncompensable and 10 percent disability ratings 
assigned to from October 1, 2004 to February 26, 2007, and from 
February 27, 2007, respectively, under Diagnostic Codes 5010, 
5003 and 5260, for traumatic arthritis with limited motion.  In 
his June 2007 letter, attached to his VA Form 9, the Veteran 
indicated that he wished to be rated at 20 percent for moderate 
recurrent subluxation for lateral instability under Diagnostic 
Code 5257; and at 10 percent for cartilage, semilunar, removal 
of, symptomatic, under Diagnostic Code 5259.  The Veteran has 
also claimed to have had an in-service head trauma and 
essentially contends that he has a current disability related to 
that trauma.  

The Veteran received VA examinations in regards to his knee in 
February 2007 and October 2007, with the most recent one being 
almost three years ago.  Given the nature of the Veteran's claim, 
the Board has no discretion and must remand this matter to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board further notes that although the 2007 VA examinations 
included reviews of x-rays, and diagnosed the Veteran with 
arthritis of the knee, neither specifically addressed whether the 
Veteran has x-ray evidence of arthritis.  The new VA examination 
shall specifically address that matter of whether the Veteran's 
left knee disability demonstrates x-ray evidence of arthritis and 
whether there is removal or dislocation of semilunar cartilage, 
as a result his surgical history of knee repair or otherwise.

In regards to the residuals of a head trauma claim, the service 
treatment records indicate complaints of, or treatment for, a 
head trauma.  A June 3, 1982 record indicates that the Veteran 
reported feeling dizzy and unwell following a head trauma the day 
before, when he was hit in the head with a softball.  The 
examiner found him to have a mild concussion.  

An April 1983 service treatment record noted that the Veteran 
felt dizzy and unsteady.  An April 13, 1983 examiner found him to 
have a history of head trauma and to be awake, alert and 
cooperative.  An April 18, 1983 electroencephalograph (EEG) 
report found the Veteran to have a normal EEG, with very minimal 
disorganization in the awake state, which improved during and 
following hyperventilation, indicating tenseness, but not an 
electrocerebral abnormality.  Subsequent service treatment 
records are generally silent as to complaints of, or treatment 
for, residuals of a head injury.  A July 2004 record noted that 
the Veteran had been treated for a nose injury.

The Veteran had been scheduled for a VA examination in November 
2004, but failed to report for his examination.  In a November 
2004 letter, the Veteran reported that he had been unable to make 
his appointments due to the loss of his living quarters after 
Hurricane Ivan and that he did not receive the VA examination 
notification until after the appointment date.  

The Veteran is able to report symptoms, but not make causation 
determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
As such, he is able to testify as to the claimed symptoms of head 
injury residuals in service.  The record also indicates an in-
service head trauma.  There is currently no medical evidence 
clearly addressing whether the Veteran currently has head injury 
residuals and whether they are due to and/or have continued since 
service.  A VA examination should be provided to determine the 
nature, extent, onset, and etiology of the claimed disorder.  
Assistance by VA includes obtaining a medical opinion when such 
an opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided a VA 
joints examination by an appropriate 
medical professional to determine the 
current extent and severity of his left 
knee disability.  

The examiner's findings should also 
specifically include range of motion, 
instability, bone and/or cartilage 
impairment (to include identifying whether 
there is removal or dislocation of 
semilunar cartilage), the presence of any 
ankylosis, and any joint abnormalities for 
the left knee disability.  If possible, 
the examiner should also consider any 
additional functional loss on use due to 
pain on motion or due to flare-ups and any 
marked interference with employment due to 
his disabilities. The examiner is also 
specifically requested to determine 
whether the Veteran has x-ray evidence of 
arthritis of the left knee.

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine whether the 
Veteran currently has residuals of an in-
service head trauma, and if so, the 
nature, extent, onset, and etiology of any 
residuals found to be present.  

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any head disorder found 
to be present had its onset in, was 
aggravated by, or is otherwise related to 
service.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




			[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

 
